Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed 06/08/2021, the following has occurred: claims 1, 8, and 15 have been amended and claims 22-24 have been added.  Now, claims 1-24 are pending.
The Declaration under 37 CFR 1.132 filed 06/08/2021 is insufficient to overcome the rejection of claims 1-21 based upon Phillips and Miller as set forth in the last Office action because:
It refer(s) only to the system described in the application and not to the individual claims of the application.  The Declaration repeatedly references the claimed invention but does not reference any specific claims or any specific claim limitations.  Additionally, while the Declaration makes several assertions regarding the invention (Commercial Success, Long-Felt Need, Differs from the prior art, etc.), no evidence has been submitted in support of these assertions. Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
With regard to the alleged Commercial Success of the claimed invention, as noted above, no evidence has been submitted accompanying the Declaration.  Paragraph 12 of the Declaration references a “VitalsMD program” but no evidence regarding this program has been submitted. Additionally, several argued features do not appear to correspond to any claim language. Some examples of non-claimed features include missing charges triggering an alert and selectable option buttons argued at paragraph 14 of the Declaration. Furthermore, the Declaration does not establish the nature of the Commercial Success (e.g. increasing sales, market share, etc.).  Nor does the Declaration establish a nexus between any claimed features and the purported Commercial Success.  See MPEP § 716.03.
With regard to the alleged Long-Felt Need, as noted above, no evidence has been submitted accompanying the Declaration. It states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the below cited references, they would still be unable to solve the problem. See MPEP § 716.04.
With regard to the opinion testimony of Applicant that the claimed invention differs from the prior art, this testimony has been fully considered.  However, in light of the interest of the Applicant in the outcome of the case, and the absence of factual support for the opinion, this testimony is not persuasive to overcome the obviousness rejections.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Terminal Disclaimer
The terminal disclaimer filed on 06/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 16/447,773 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Based on the filing of the terminal disclaimer, the previous Double Patenting rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips, US Patent Application Publication No. 2014/0136223 in view of Miller, US Patent Application Publication No. 2019/0051411.
As per claim 1, Phillips teaches a system comprising: a hardware data processor coupled to a plurality of non-transitory storage devices and one or more input/output ports coupled to one or more input/output devices, said hardware data processor capable of execution of one or more subprograms (see paragraph 0120), said hardware data processor receives through said input/output port patient treatment information describing a patient's medical condition and a patient's possible discharge date from one or more hospital facilities (see paragraph 0015; entered data including condition of the patient; paragraph 0114; scheduled date and time of discharge provided), said hardware data processor stores said patient treatment information in one or more of said plurality of non-transitory storage devices (see paragraph 0015; information is stored for future access); and said hardware data processor transmits an electronic communication through said input/output ports to one or more hospital facilities about said patient treatment information stored in one or more of said plurality of non-transitory storage devices (see paragraph 0016; a variety of alerts and communications regarding the patient treatment information can be transmitted to a variety of entities and various facilities); said hardware 
Phillips does not explicitly teach converting said patient treatment information into a standardized format.  Miller teaches a hardware data processor that executes a first subprogram that converts patient treatment information into a standardized data format and stores the data for analysis and access (see paragraph 0028).  Miller further teaches that the standardized data can be processed to 
As per claim 2, Phillips and Miller teaches the system of claim 1 as described above.  As noted above, Phillips does not explicitly teach converting patient treatment information to a standardized data format.  Miller further teaches said hardware data processor executes a subprogram that converts modified patient treatment information into said standardized data format using said hardware data processor if it is determined that there is a sufficient difference in the modified patient information compared to the patient information stored in said plurality of non-transitory storage devices (see paragraph 0034; i.e. standardization is performed to ensure consistency between EMR systems; for example if there is sufficient difference in patient information from one source vs. another, the patient information will be converted (paragraph 0044)). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the information formatting of Miller to the system of Phillips for the reasons given above with respect to claim 1.
As per claim 3, Phillips and Miller teaches the system of claim 2 as described above.  Phillips further teaches said hardware data processor stores said modified patient treatment information in one or more of said plurality of non-transitory storage devices using said hardware data processor if, as determined by said hardware data processor, that there is a sufficient difference in the modified patient information compared to the patient information stored in said plurality of non-transitory storage devices (see paragraph 0044; since data is constantly updated and stored, this teaching is encompassed by the alternative “if there is a sufficient difference…”).  As noted above, Phillips does not explicitly 
As per claim 4, Phillips and Miller teaches the system of claim 3 as described above.  Phillips further teaches said hardware data processor transmits an electronic communication through said input/output ports to one or more hospital facilities about said modified patient treatment information stored in one or more of said plurality of non-transitory storage devices (see paragraph 0044). As noted above, Phillips does not explicitly teach converting patient treatment information to a standardized data format.  Miller further teaches said hardware data processor executes a subprogram that converts modified patient treatment information into said standardized data format (see paragraph 0034).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the information formatting of Miller to the system of Phillips for the reasons given above with respect to claim 1.
As per claim 5, Phillips and Miller teaches the system of claim 1 as described above.  Phillips further teaches said hardware data processor stores said modified patient treatment information in one or more of said plurality of non-transitory storage devices using said hardware data processor if, as determined by said hardware data processor, that there is a sufficient difference in the modified patient information compared to the patient information stored in said plurality of non-transitory storage devices (see paragraph 0044; since data is constantly updated and stored, this teaching is encompassed by the alternative “if there is a sufficient difference…”); said hardware data processor transmits an electronic communication through said input/output ports to one or more hospital facilities about said modified patient treatment information stored in one or more of said plurality of non-transitory storage 
As per claim 6, Phillips and Miller teaches the system of claim 5 as described above.  Phillips further teaches said hardware data processor makes a modified delay determination by execution of a fifth subprogram if there is going to be a delay for non-medical reasons in the discharge of said patient compared to the updated possible discharge date shown in the modified patient treatment information stored in said one or more of said plurality of non-transitory storage devices (see paragraph 0103; case management system tracks discharge delays and constantly updates patient’s projected discharge schedule); and, said hardware data processor transmits an electronic communication through said input/output ports to one or more hospital facilities about the delay for non-medical reasons in the discharge of said patient compared to the updated possible discharge date shown in the modified patient treatment information stored in said one or more of said plurality of non- transitory storage devices including a description of the reason for said non-medical delay in the discharge of said patient (see paragraphs 0015 and 0117; facilities are notified of discharge issues causing delays.  For example, insurance issues could be provided as a reason – paragraph 0112).
As per claim 7, Phillips and Miller teaches the system of claim 1 as described above.  Phillips further teaches said hardware data processor makes a modified delay determination by execution of a fifth subprogram if there is going to be a delay for non-medical reasons in the discharge of said patient compared to the updated possible discharge date shown in the modified patient treatment information stored in said one or more of said plurality of non-transitory storage devices (see paragraph 0103; case management system tracks discharge delays and constantly updates patient’s projected discharge schedule); and, said hardware data processor transmits an electronic communication through said input/output ports to one or more hospital facilities about the delay for non-medical reasons in the discharge of said patient compared to the updated possible discharge date shown in the modified patient treatment information stored in said one or more of said plurality of non- transitory storage devices including a description of the reason for said non-medical delay in the discharge of said patient (see paragraphs 0015 and 0117; facilities are notified of discharge issues causing delays.  For example, insurance issues could be provided as a reason – paragraph 0112).
As per claim 22, Phillips and Miller teaches the system of claim 1 as described above.  Phillips further teaches said hardware data processor transmits one or more report about the causation for non- medical discharge delays to one or more hospital facilities via an electronic communication through said input/output ports (paragraph 0092; flagged reports accessible online by various hospital staff).
Claims 8-21 and 23-24 recite different combinations of the elements already addressed in claims 1-7 and 22. Therefore, claims 8-21 and 23-24 are rejected for substantially similar reasons as set forth above.

Response to Arguments
In the remarks filed 06/08/2021, Applicant generally reiterates the content of the Declaration filed therewith.  For the reasons set forth above regarding the Declaration, these remarks are not persuasive.
Applicant generally argues that Phillips does not teach determining non-medical discharge delays from captured and user inputted data, analyzing non-medical discharge delay causes, or reporting causation of non-medical discharge delays but does not identify the specific claim limitations that Phillip fails to teach.  However, the examiner respectfully disagrees that Phillips fails to teach these features.  Particularly with regard to paragraphs 0090-0092, Phillips teaches identifying discharge “issues” based on input user data regarding a patient.  This data is analyzed and causes of the discharge issues are identified.  Examples of non-medical delays in Phillips are insurance-related issues and patient restraint issues.  The results of the analysis are then flagged in a patient report which can be accessed by hospital staff.  Therefore, the examiner respectfully maintains that these features are taught by Phillips.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626